Filed 3/6/15 Marriage of Diamante and Hat CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




In re the Marriage of SHARON and MICHAEL HAT.                                                C069310


SHARON DIAMANTE,                                                                 (Super. Ct. No. FL303708)

                   Appellant,

         v.

MICHAEL HAT,

                   Appellant.




         In this action, the trial court ordered former husband Michael Hat to pay child and
spousal support arrearages to former wife Sharon Hat (Diamante). The court also ordered
Michael to pay $4,130 in attorney fees under Family Code section 271 but denied both
parties’ requests for additional attorney fees under the same statute.
         Both parties appeal.


                                                             1
       Michael contends the trial court erred by failing to offset his support arrearages
with money he paid to Sharon or, in the alternative, to find that Sharon was equitably
estopped from claiming arrearages. Sharon contends that the trial court erred by not
awarding additional attorney fees under Family Code section 271.
       Finding no error, we affirm.
                                      BACKGROUND
       Reading Michael’s brief is like being invited into a lengthy conversation midway.
Much background is left unstated (or unsupported by reference to the record on appeal
(Cal. Rules of Court, rule 8.204(a)(1)(C))), giving the contentions an unattached and
purely theoretical flavor. Using Sharon’s brief and our own review of the record as
guidance, we start with a summary of the proceedings in this case, but we recount many
of the facts and the trial court’s findings in the Discussion as they become relevant.
       Michael and Sharon married in 1982 and divorced in 2000. They have four
children, born in 1984, 1986, 1990, and 1993. In 2000, they stipulated in open court that
Michael would pay Sharon child ($4,400) and spousal ($2,000) support totaling $6,400
per month.
       In July 2001, Michael, who owned grape vineyards and wineries, filed a chapter
11 bankruptcy petition. A dispute between Michael and Sharon arose concerning the
proceeds from the sale of a property known as Vista Soledad. The proceeds, totaling
$1,730,139.31, were in Sharon’s possession. Michael claimed the proceeds were
community property, subject to the bankruptcy estate, while Sharon claimed the proceeds
were either her separate property or community property not subject to the bankruptcy
estate. The parties eventually entered into an agreement concerning the proceeds of the
Vista Soledad sale, and the agreement was approved by the bankruptcy court. Sharon
received $450,000, and the remainder went to the bankruptcy estate. As part of the
compromise, Michael and Sharon agreed to “suspend all family law issues until
December 31, 2003. During that time, [Sharon] will not seek any spousal support from

                                             2
[Michael] and [Michael] will not seek any spousal support from [Sharon]. The
[$450,000] shall be in full and complete satisfaction of all supposal [sic] support
obligations of [Michael] to [Sharon] through December 31, 2003.”
       Complications arose in Michael’s bankruptcy because of Sharon’s interest in
various properties. Also, Michael and Sharon decided to try to reacquire some of the
properties, to some extent using Sharon’s interest in the property or her right to buy those
properties from the bankruptcy estate.
       Michael and Sharon owned Pond Ranch, which was in foreclosure when Michael
filed his bankruptcy petition. The bankruptcy trustee abandoned the property, and
Michael and Sharon were able to sell it. As part of the sale, Sharon retained 40 percent of
Pond Ranch, half of which she later transferred to Michael. The parties disputed where
the capital for the transaction came from, but they both eventually received distributions
of more than $2.6 million in income from Pond Ranch. Michael claimed that he was
entitled to a setoff of his child and support arrearages based on the capital contribution he
made to the Pond Ranch transaction, but the trial court rejected the claim because the
parties agreed there would be no capital contribution reimbursement.
       The attempt of Sharon and Michael to buy another property in the bankruptcy
estate, Capello Winery, resulted in litigation with another prospective buyer. In May
2005, the parties and the bankruptcy trustee entered into an agreement: Capello Winery
would be sold to the other buyer and Sharon would receive $2,000,000 in full satisfaction
of her rights with respect to this and all other property in the bankruptcy estate.
       There were several other property transactions involving the parties. We recount
those that are relevant to this appeal in the Discussion.
       In July 2007, Sharon sent Michael a letter stating that she intended to initiate a
proceeding to collect child and spousal support that Michael had not provided after
December 2003.



                                              3
       In September 2007, Michael sued Sharon alleging, among other things, that
Sharon had breached various agreements relating to their cooperation in reacquiring
properties from the bankruptcy estate. The trial court granted Sharon’s motion for
summary judgment against Michael, and in November 2012 we affirmed the resulting
judgment. (Hat v. Stevens (Nov. 19, 2012, C064791) [nonpub. opn.].)
       In February 2008, Sharon petitioned the trial court for a determination of child and
spousal support arrearages. In response, Michael sought modification of his support
obligations. The trial court first tried the issue of whether Michael owed child and
spousal support after December 2003. The court found that Michael’s support
obligations resumed on January 1, 2004, after the expiration of the agreement to suspend
family law issues.
       After the second phase of the trial (presided over by a different judge), the trial
court issued a statement of decision concluding that Michael owed support arrearages that
accrued from January 2004 to February 2008, in the amount of $258,000. The court also
modified support retroactive to Michael’s filing of the petition to modify, so that Michael
owed $48,313 for the period from the filing of the petition to May 2011.
       Both Michael and Sharon argued that the other should be sanctioned and be
ordered to pay attorney fees under Family Code section 271, citing the behavior of the
other party in the litigation. The trial court denied Michael’s claim entirely and denied
Sharon’s claim except as to $4,130 for Michael’s attempt to disqualify counsel for
Sharon.
                                       DISCUSSION
                                              I
                                  Alleged Support Offsets
       Michael contends that his support arrearages were satisfied or offset by several
dealings he had with Sharon involving property and cash. The trial court, however,
rejected Michael’s attempts to have the offsets applied because it found the property and

                                              4
cash were part of business dealings between Michael and Sharon. We consider the law
concerning arrearages and apply it to each of Michael’s contentions. In the end, we
conclude that the trial court properly found that Michael did not satisfy any of the support
obligations.
       A.      Law Regarding Preexisting and Business Debts
       A child or spousal support order or judgment can be modified or terminated only
prospectively and may be made retroactive only to the date a motion to modify was filed.
(Fam. Code, §§ 3651, subd. (c); 3653, subd. (a).) Accrued arrearages are treated like a
money judgment. (In re Marriage of Everett (1990) 220 Cal.App.3d 846, 854.)
       Generally, a first party owing money to a second party may offset the amount
owed by any amount the second party owes to the first party. (Keith G. v. Suzanne H.
(1998) 62 Cal.App.4th 853, 859.) But this general rule does not necessarily apply to
child or spousal support arrearages. The application of setoff to support arrearages was
discussed by the California Supreme Court in Keck v. Keck (1933) 219 Cal. 316, 320
(Keck) and the First Appellate District, Division One, in Williams v. Williams (1970) 8
Cal.App.3d 636 (Williams).
       In the 1920’s, Arthur and Lizzie Keck were husband and wife. Arthur was
declared incompetent by a court, and Lizzie was named his guardian. Arthur was
restored to capacity in 1926 and, after a final settlement of the guardianship accounts in
1930, a court found that Lizzie owed Arthur $1,896.26 as a result of her use of funds
during Arthur’s incompetency. Lizzie did not pay the judgment. (Keck, supra, 219 Cal.
at p. 319.)
       Lizzie filed for divorce and, in 1931, a year after the settlement of the
guardianship accounts, the superior court ordered Arthur to pay $100 per month to Lizzie
as alimony because Arthur was worth $50,000 and Lizzie had no source of support.
(Keck, supra, 219 Cal. at pp. 317, 319.)



                                              5
        In 1932, the superior court issued an order to show cause why Arthur should not
be punished for contempt for failing to make alimony payments to Lizzie. The court
found that Arthur owed $2,587.50 in arrearages, but it ordered Arthur to pay $1,000 in
full satisfaction of the arrearages. Lizzie appealed. (Keck, supra, 219 Cal. at pp. 317-
318.)
        On appeal, Arthur argued that, because Lizzie owed him $1,896.26 for the
guardianship settlement and he owed Lizzie $2,587.50 in arrearages, an order that he pay
$1,000 to Lizzie constituted full payment because, subtracting what Lizzie owed him for
the guardianship settlement from what he owed Lizzie in arrearages, the net amount he
owed Lizzie was only $691.24. (Keck, supra, 219 Cal. at p. 319.)
        The Supreme Court rejected Arthur’s argument based on two separate but related
legal analyses: (1) support is intended to provide the necessities of life and (2) support
cannot be modified retroactively.
        Concerning the intent that support is to provide the necessities of life, the court
wrote: “The marital duty of a husband to support his wife is not suspended during the
continuance of the marriage because the wife may be indebted to him. The obligation to
pay alimony is founded on this duty, and is not an ordinary debt. Where the interlocutory
decree is silent, as in the case herein, as to an indebtedness of the wife to the husband, he
may not as a matter of right offset his obligation to pay monthly alimony against the
wife’s debt to him, and thus relieve himself from making provision for her support.”
(Keck, supra, 219 Cal. at pp. 319-320.)
        Concerning the rule that support cannot be modified retroactively, the court wrote:
“A subsequent order which relieves the husband from paying accrued alimony in cash as
ordered, and discharges said alimony by offsetting it against an indebtedness of the wife
to the husband existing at the time of entry of the divorce decree is a modification as to
past due installments, just as is an order requiring the wife to accept in full settlement of
accrued alimony less than the full amount due.” (Keck, supra, 219 Cal. at p. 321.)

                                               6
       Keck stands for the proposition that debts existing at the time the child or spousal
support order was made cannot be used to offset the child or spousal support. In other
words, the supporting spouse must make child or spousal support payments to the
supported spouse even though the supported spouse owed money to the supporting
spouse before the court ordered the supporting spouse to pay support.
       For much the same reasons, a supporting spouse cannot use a business loss
incurred by the supporting spouse, for which the supported spouse shares liability, to
offset child or spousal support, even if the supporting spouse incurs the shared loss after
the trial court ordered support. (Williams, supra, 8 Cal.App.3d 636.)
       In Williams, the court ordered the husband to pay both alimony and child support
to wife. After support had been ordered, the husband and wife agreed that the husband
would manage a jointly owned apartment house. In managing the apartment house, the
husband incurred a loss, so he deducted the wife’s proportional share of the loss from her
support payments. (Williams, supra, 8 Cal.App.3d at pp. 638-639.) Citing the reasoning
in Keck, the Court of Appeal held that the husband could not use the business loss (which
resulted in a debt owed by the wife to the husband) to offset his support obligations. The
court wrote: “The rationale behind such rule is that alimony is not an ordinary debt but a
marital duty of the husband to support his wife. To allow such a setoff would amount to
a retroactive alteration of alimony payments or debts . . . .” (Id. at p. 639.) The court
applied the same rule to child support because it “is not an ‘ordinary debt’ but rather a
court-imposed obligation to provided for one’s child.” (Ibid.)
       From Keck and Williams, we see that child and spousal support obligations are not
ordinary debts to be offset by debts owed by the supported spouse.
       B.     Specific Dealings
              1.     Grissom Ranch Sale Proceeds
       Michael and Sharon acquired Grissom Ranch from the bankruptcy estate, farmed
it, then sold it. Michael claims that funds Sharon received from the sale of Grissom

                                              7
Ranch should have been credited to him in satisfaction of his arrearages. The trial court
discussed Grissom Ranch in its statement of decision. We quote that discussion here as a
starting point to Michael’s contentions with respect to Grissom Ranch:
       “Grissom Ranch was the only property acquired through the use of [Sharon’s right
of first refusal under bankruptcy laws1]. Grissom Ranch was sold in 2005 for $494,935,
with $293,475 of that going to McCormick, Barstow [for legal fees], $61,439 for
payment of California State taxes, and $240,000 going to [Sharon].
       “The parties have differing testimony as to the scope of any agreements regarding
Grissom. [Michael’s] testimony is the parties agreed that he would farm the property,
and they would sell the crop, split the cultural costs, and split the income. [Sharon]
believed that the objective was for the parties to ultimately own the property together
with [Michael’s] cousins, Lance and Michelle Ioppini. [Sharon] denies that [Michael]
farmed the Grissom Harvest and negotiated contracts so that she and the child would be
supported in 2004.
       “The Court declines to offset arrearages based on the Grissom Ranch transaction.
Initially, any receipt of funds in 2008 goes beyond the scope of the arrearage period,
which commenced on January 1, 2004. The Court’s November 12, 2008 Statement of
Decision gives ‘the trial court the freedom to exercise its equitable duty to determine
whether enforcement of the entire amount is appropriate in light of developments post
January 1, 2004.’ Consistent with that approach, and as to the 2003 crop proceeds, the
Court sustained objections to evidence related to claimed child support paid prior to
January 1, 2004, asking that a pattern of support be proven during the arrearage period.




1      Section 363(i) of the Bankruptcy Code gives the nondebtor co-owner or spouse a
right of first refusal to purchase the property of the estate in a sale by the bankruptcy
trustee. (11 USC § 363(i).)

                                             8
       “Moreover, [Michael’s] argument that these Grissom expenditures were intended
as a substitute for support is flawed. [Michael] testified that he sent [Sharon] an invoice
for the cultural costs, wrote those off as a business expense, and seeks reimbursement for
half of the Grissom sale. It appears that [Michael] considered the Grissom transaction [a]
business venture or investment and it is not in the character of a support payment.
       “Moreover, the written contract regarding Grissom does not discuss the issue of
repayment of cultural costs or the Grissom sales proceeds. [Sharon’s] Exhibit ‘85’ was
an agreement [Sharon] entered into regarding the purchase of Grissom Ranch, with
[L]ance and Michelle Ioppini. [Michael] was not a party to that contract. Similarly,
Exhibit ‘FF,’ written by [Michael], makes specific reference to whether [Sharon] would
receive a right to buy back the property should Mr. Ioppini decide to sell, but made no
mention of any reimbursement issues. Thus, the documents prepared at the time of the
farming and sale of Grissom do not support [Michael’s] position.” (Citations to record
omitted.)
       Michael claims that it was undisputed that he was entitled to 50 percent of the
proceeds received by Sharon for the sale of Grissom Ranch. He acknowledges that legal
fees were paid to McCormick, Barstow out of the Grissom Ranch sale proceeds, but he
argues that those fees amounted to $170,000 (not $293,475, as found by the trial court)
and that Sharon was responsible for half of those legal fees (not that the parties agreed
Michael would pay all legal fees, a dispute which the trial court did not expressly settle).
Using his own evidence about the amount of legal fees paid to McCormick, Barstow
($170,000) and concluding that Sharon was responsible for half of those fees, Michael
claims he was entitled to a credit from Sharon of $162,967. In the alternative, he argues
that if he was responsible for all legal fees, he is still entitled to a credit of $77,467 from
the proceeds of the Grissom Ranch sale. Michael argues that amount should be credited
to the amount he owes in arrearages.



                                               9
       Michael contends that he is entitled to an offset for his part of the Grissom Ranch
sale proceeds because, even though the money came from a business dealing between
Sharon and him, Williams does not apply because Sharon retained the money. We
conclude that we need not resolve this apparently novel legal issue because, even if it is
resolved in Michael’s favor, he is not entitled to any of the proceeds of the Grissom
Ranch sale.
       We recognize that the facts of the Grissom Ranch sale differ from the facts in
Williams, which holds that support arrearages are not to be offset by business debt owed
to the supporting spouse by the supported spouse. In Williams, the supporting spouse
incurred a business loss attributable to both spouses. Here, on the other hand, there was a
business gain (it is unclear from the record whether it was an actual profit) as a result of
the sale of the property. In her testimony, Sharon acknowledged that there was an
agreement between her and Michael that they would each receive 50 percent of the
proceeds of the Grissom Ranch sale.
       In the statement of decision, the trial court noted the factual dispute between the
parties concerning who would pay legal fees for their property transactions. The court
wrote: “[Michael] testified that the parties had an oral agreement in 2003, whereby
[Sharon] would pay him back for various expenses that he incurred, including attorneys’
fees. [Sharon] denied this. She testified that, per [Michael] he would pay all the legal
fees if they tried to acquire assets out of the bankruptcy estates. [Sharon’s] position is
that she never would have agreed to pay the attorneys’ fees, as she could not have
afforded that.” (Citations to record omitted.) Having noted the factual dispute, the court
“set[] [it] aside,” rather than resolving it.
       Even though the trial court made no express finding concerning whether the
parties agreed that Michael would pay all legal fees, we must presume the trial court
credited the evidence that there was such an agreement. Michael makes no effort to
establish that he objected to the statement of decision on this basis (that the trial court

                                                10
failed to resolve the credibility issue), so our only role is to determine whether there is
substantial evidence that the parties agreed that Michael would pay all legal fees.
       If the trial court’s statement of decision omits material factual findings, a
reviewing court is required to infer any factual findings necessary to support the
judgment if there is substantial evidence to support the findings. (In re Marriage of
Arceneaux (1990) 51 Cal.3d 1130, 1133.) An exception to this rule occurs when the
appellant brought the omission in the statement of decision to the trial court’s attention
and asked that the factual question be resolved. (Code Civ. Proc., § 634.) Here,
Michael’s appellate briefing does not attempt to show that he objected to the trial court’s
failure to resolve the credibility issue concerning who would pay legal fees associated
with the Grissom Ranch sale. We therefore turn to the record to determine whether there
is substantial evidence to support a finding that the parties agreed that Michael would pay
the legal fees. As noted above, Sharon testified to that agreement, saying that Michael
agreed to pay all legal fees, so we must review Michael’s contentions on appeal within
the backdrop of the parties’ agreement that Michael would pay all legal fees associated
with the Grissom Ranch sale.
       According to the statement of decision, Grissom Ranch was sold for $494,935. Of
that, $293,475 went to McCormick, Barstow for legal fees, and $61,439 were paid in
California taxes. The statement of decision reflects that Sharon was then left with
$240,000. The math does not work with these numbers. The legal fees plus the state
taxes plus what Sharon received adds up to about $100,000 more than the $494,935 sale
price of Grissom Ranch. Neither party attempts to explain this apparent discrepancy. In
fact, Michael ignores the trial court’s finding as to the amount of legal fees and, instead,
claims that it was $170,000 (which amount also does not work to make the numbers add
up properly). If the trial court was correct (and we must presume it was because neither
party claims that substantial evidence does not support the court’s finding), then more



                                              11
than half of the Grissom Ranch sale proceeds were consumed by legal fees.2 Since
Michael was responsible for those fees, he cannot now complain that he did not get his
half.
                2.     Grissom Ranch Crop Proceeds
          Michael contends the trial court abused its discretion with respect to payments
Michael made to Sharon from the proceeds Michael received in November and December
2003 from that year’s grape crop at Grissom Ranch. He claims those were given to
Sharon as prepaid child and spousal support. We conclude the contention is without
merit.
          A court has discretion to apply past overpayment of child and spousal support
toward later support arrearages. (In re Marriage of Peet (1978) 84 Cal.App.3d 974, 980
(Peet).) Normally, however, the prior overpayment is considered a gift. “Very seldom
will a situation arise in which a trial court will find that, absent at least communication, a
gift was not intended by the overpayment. Absent communication or agreement, the
situation is inherently suspect. ‘[Credit] . . . should not be permitted easily.’ [Citation.]”
(Ibid.)
          In Peet, the father was ordered to pay support to the mother in 1959. For a period
of more than 10 nonconsecutive years, the father overpaid child support. However, from
August 1971 to April 1975 the father did not pay support. The mother obtained a writ of
execution for the amount of unpaid child. On the father’s motion to quash the writ, the
trial court credited him for the overpayment, thus reducing the net arrearage. (Peet,
supra, 84 Cal.App.3d at pp. 976-977.) The Court of Appeal affirmed. It held that
whether a supporting spouse is entitled to a credit is a matter for the sound discretion of



2      Our review of the record shows that the legal fees paid to McCormick, Barstow
may have been $193,475.17, but that is not what the trial court found. And the parties do
not dispute what the trial court wrote in the statement of decision.

                                               12
the trial court, to be determined based on equitable factors. The court found that the
equities favored giving the credit to the father because (1) the father actually paid the
extra support, (2) the failure to pay support later, when it was due, did not cause a
hardship for the mother, and (3) the support obligation had ended before the mother
sought the arrearages. (Id. at pp. 976, 980-981.)
        During trial, Michael attempted to introduce evidence concerning Grissom Ranch
crop proceeds from 2003. Michael’s attorney made an offer of proof concerning the
evidence. She said that, because Michael’s income was seasonal, Michael prepaid 2004
support to Sharon in November and December 2003 from the proceeds related to the
2003 Grissom Ranch crop. Sharon objected to the evidence, and the trial court said that it
would allow only a “very simple statement” concerning what Michael paid Sharon in
2003.
        Michael’s attorney questioned Michael’s expert accountant in this regard. The
accountant testified that Michael paid Sharon $242,480 in installments in November and
December 2003. The money came from the sale of grapes harvested on Grissom Ranch.
Later, in 2004 and 2006, Michael paid to third parties a total of $134,000 in farming
expenses, including cultural costs, related to the 2003 Grissom Ranch crop.
        According to Michael, the parties’ agreement concerning Grissom Ranch was to
“farm it, sell the crop, split the cultural costs, and split the income.” When the 2003 crop
proceeds became available, Michael gave them to Sharon. Michael claimed that he told
her not to worry about the expenses incurred to produce the crop. He would cover the
expenses, and they could settle up later. Even as the support arrearages began to accrue
in January 2004, Michael sent Sharon a bill for the cultural costs relating to the 2003
Grissom Ranch crop because he considered it a business debt owed to him by Sharon.
        In the statement of decision, the court noted that it had “sustained objections to
evidence related to claimed child support paid prior to January 1, 2004.” However, as
noted above, the court continued: “[Michael’s] argument that these Grissom

                                              13
expenditures were intended as a substitute for support is flawed. [Michael] testified that
he sent [Sharon] an invoice for the cultural costs, wrote those off as a business expense,
and seeks reimbursement for half of the Grissom sale. It appears that [Michael]
considered the Grissom transaction [a] business venture or investment and it is not in the
character of a support payment. [¶] Moreover, the written contract regarding Grissom
does not discuss the issue of repayment of cultural costs or the Grissom sales proceeds.
[An exhibit] was an agreement [Sharon] entered into regarding the purchase of Grissom
Ranch, with [L]ance and Michelle Ioppini. [Michael] was not a party to that contract.
Similarly, [another exhibit], written by [Michael], makes specific reference to whether
[Sharon] would receive a right to buy back the property should Mr. Ioppini decide to sell,
but made no mention of any reimbursement issues. Thus, the documents prepared at the
time of the farming and sale of Grissom do not support [Michael’s] position.” (Citations
to record omitted.)
       On appeal, Michael contends that the trial court “abused its discretion when it
refused to even consider a credit for the Grissom 2003 crop payment that Sharon retained
against the support arrears owed from 2004 forward.” This contention is without merit
because, even though the trial court ruled that such evidence was inadmissible, it
ultimately admitted evidence relating to the 2003 Grissom Ranch crop proceeds and
found that what Michael claimed was prepayment of support was really just a business
dealing that gave rise to a business debt owed from Sharon to Michael.
       The trial court was correct, even in light of Peet, which held that a supporting
spouse may be entitled to a credit for prior overpayment of support. Here, Michael may
have overpaid to Sharon her portion of the 2003 Grissom Ranch crop proceeds in
November and December 2003, but those payments were, according to Michael, subject
to the understanding that they would settle up later. In other words, it was a business
dealing that resulted in a business debt. It was not, in reality, prepayment of child and
spousal support that began accruing in January 2004.

                                             14
       Under Keck and Williams, the trial court was not compelled to consider this
business debt, created before the commencement of the support period, as a prepayment
of support that was to begin in 2004. The court did not abuse its discretion because, even
though money was paid to Sharon, she was, according to Michael, under an obligation to
repay him some of the money to “settle up” their business dealing. If those November
and December 2003 payments to Sharon had been prepayment of child and spousal
support, Sharon would have been under no obligation to repay Michael. Nonetheless,
Michael sent Sharon a bill for the cultural costs, proving the business nature of the
payments.
       Michael’s contention that the trial court refused to consider a support credit for the
2003 Grissom Ranch crop proceeds paid to Sharon is without merit simply because the
trial court considered and rejected the proposition. And the record supports the trial
court’s exercise of discretion in rejecting it.
              3.      $85,510
       During the period of mounting arrearages, Michael gave Sharon a total of $85,510
in five payments. Michael testified that he made the payments at Sharon’s request for
money to pay living expenses. Sharon, however, testified that Michael did not make any
support payments during the arrearages period, even though he assisted the children
directly on occasion, such as to contribute money to help lease a car for one of the
children or to pay for a portion of their son’s braces. She said that payments made to her
were for their business dealings.
       The evidence concerning the payments is sparse, beyond the fact that they were
made. As to one payment, Michael testified that he paid Sharon $15,000 in response to a
letter (introduced as an exhibit) from her asking for $13,474.05 to pay some bills.
However, he admitted that, on the front of the check for $15,000, he wrote “harvest
advance.”



                                                  15
       In its statement of decision, the trial court ruled that these payments totaling
$85,510 from Michael to Sharon did not offset Michael’s child and spousal support
obligations because they were for business dealings.
       Michael asserts that there is insufficient evidence in the record to support the trial
court’s finding with respect to the $85,510 in payments he made to Sharon. To the
contrary, the evidence was sufficient.
       We apply the substantial evidence standard of review. “ ‘Substantial evidence
means evidence which is of ponderable legal significance – evidence which is reasonable
in nature, credible and of solid value. [Citation.]’ (Horn v. Oh (1983) 147 Cal.App.3d
1094, 1099.) ‘In general, in reviewing a judgment based upon a statement of decision
following a bench trial, “any conflict in the evidence or reasonable inferences to be
drawn from the facts will be resolved in support of the determination of the trial court
decision. [Citations.]” [Citation.]’ (Estate of Young (2008) 160 Cal.App.4th 62, 75-76.)
‘We may not reweigh the evidence and are bound by the trial court's credibility
determinations. [Citations.] Moreover, findings of fact are liberally construed to support
the judgment. [Citation.]’ (Id. at p. 76.) The testimony of a single witness may be
sufficient to constitute substantial evidence. (In re Marriage of Mix (1975) 14 Cal.3d
604, 614.)” (Lui v. City and County of San Francisco (2012) 211 Cal.App.4th 962, 969.)
       Here, there was evidence that the parties engaged in business dealings and Sharon
testified that all of the payments Michael made to her were connected to those business
dealings. That was sufficient to support the trial court’s finding. In addition to that
substantial evidence, Michael wrote on the check that at least one of the payments to
Sharon was a “harvest advance.” So the evidence was sufficient to conclude that the
payments made by Michael to Sharon were connected to their business dealings and were
not given to her as child or spousal support. Michael cannot claim that the same
payments that satisfied his business obligations also satisfied his court-ordered support
obligations.

                                             16
                                              II
                                     Equitable Estoppel
       Michael contends the trial court erred by finding that Sharon is not equitably
estopped from claiming child and spousal support arrearages. He claims she induced him
to believe he was not obligated to pay support. We conclude the trial court did not err
because the record supports its finding that Michael had knowledge of the true facts –
that is, that he was obligated to pay support – which is fatal to his estoppel claim.
       “ ‘The doctrine of equitable estoppel is founded on concepts of equity and fair
dealing. It provides that a person may not deny the existence of a state of facts if he
intentionally led another to believe a particular circumstance to be true and to rely upon
such belief to his detriment. The elements of the doctrine are that (1) the party to be
estopped [here, Sharon] must be apprised of the facts; (2) [she] must intend that [her]
conduct shall be acted upon, or must so act that the party asserting the estoppel has a right
to believe it was so intended; (3) the other party [here, Michael] must be ignorant of the
true state of facts; and (4) he must rely upon the conduct to his injury. [Citation.]’
[Citations.]” (City of Goleta v. Superior Court (2006) 40 Cal.4th 270, 279.) “ ‘Where
one of the elements is missing, there can be no estoppel. [Citations.] The doctrine acts
defensively only. It operates to prevent one from taking unfair advantage of another but
not to give an unfair advantage to one seeking to invoke the doctrine. [Citation.]’
[Citation.]” (In re Marriage of Brinkman (2003) 111 Cal.App.4th 1281, 1289-1290.)
       In general, “[t]he existence of an estoppel is a factual question,” and thus the trial
court’s ruling is reviewed under the substantial evidence standard of review. (J. H.
McKnight Ranch, Inc. v. Franchise Tax Bd. (2003) 110 Cal.App.4th 978, 991.) “When,
however, the facts are undisputed and only one inference may reasonably be drawn, the
issue is one of law and the reviewing court is not bound by the trial court’s ruling.
[Citations.]” (Platt Pacific, Inc. v. Andelson (1993) 6 Cal.4th 307, 319.)



                                              17
       Here, Michael claims the facts are undisputed, so the application of equitable
estoppel is a question of law. To the contrary, as we discuss below, the trial court found
as a fact that Michael knew that he was obligated to pay support. If that fact is
undisputed, Michael loses. But we must determine whether that factual finding was
supported by substantial evidence. We conclude it was.
       The trial court reviewed the parties’ transactions with respect to nine of the
bankruptcy properties and found that none of those transactions justified a finding that
Sharon should be equitably estopped from claiming support arrearages. We need not
recount those findings, however, because the trial court also found that Michael knew he
was obligated to pay the child and spousal support, which negates an essential element of
estoppel.
       Concerning Michael’s knowledge of the support obligation, the court found:
       “As indicated above, one of the elements of [] equitable estoppel is that the other
party was genuinely ignorant of the true facts. [Citation.] In this case, [Michael] asserts
that he did not know that his support obligations commenced on January 1, 2004.
However, the Court notes that on December 9, 2002, the parties agreed that ‘[Michael]
and [Sharon] shall suspend all family law issued until December 31, 2003.’ [Record
citation.] Prior to December 9, 2002, there was an order in place for $4,000 [sic] per
month in child support and $2,000 in spousal support. [Record citation.] In the
November 2008 Statement of Decision, the Court found that there was no ambiguity in
this language and the express statement, and intention of the parties, was that support
would resume on January 1, 2004:
       “ ‘The Court finds that the intention of the parties in entering the Compromise
Agreement on January 9, 2004, was to merely suspend litigation of the issues pending the
bankruptcy. That was the express intention and the only practical application. Any other
interpretation would inure solely to [Michael’s] benefit and would not make sense from
[Sharon’s] standpoint, and would be a violation of public policy.’ [Record citation.]

                                             18
       “Therefore, the Court finds that [Michael] knew or should have known of the
existence of the support order as of January 1, 2004. Where one of the elements is
missing there can be no estoppel. [Citation.]”
       On appeal, Michael attempts to challenge this finding by the trial court by arguing
that Sharon engaged in conduct after January 1, 2004, that led him to believe that he no
longer owed support. Examples of this conduct include Sharon’s transacting business
with Michael and profiting from it, while failing to demand support payments.
       We find this argument unconvincing. The court found that Michael knew on
January 1, 2004, that he was obligated to pay support. While the court did not expressly
find that Michael continued to know about his support obligations after that date, it is
implied in the court’s rejection of the equitable estoppel argument. Nothing in Sharon’s
conduct after January 1, 2004, requires a finding, as a matter of law, that Michael’s
knowledge of his support obligation changed. Thus, the record, considered in the light
most favorable to the order, supports the finding that Michael knew, throughout the
period of accruing arrearages, that he was obligated to pay.
       In addition to the finding the Michael knew he was obligated to pay child and
spousal support after January 1, 2004, the court found that the many transactions between
Michael and Sharon were business dealings, not in the nature of support. Having found
they were business dealings, the court concluded that any money owed by Sharon to
Michael was a business debt, as noted above, and equity would not estop Sharon from
collecting the arrearages. This is borne out by Michael’s separate lawsuit seeking
damages from Sharon as a result of the many transactions. Michael cannot (1) make the
inconsistent claim that those transactions satisfied his support obligations but that Sharon
is liable to him for damages and (2) benefit from an equitable argument in this case. The
equities do not favor him.
       Michael’s contention that the trial court abused its discretion in rejecting his
equitable estoppel argument is without merit.

                                             19
                                             III
                          Family Code section 271 Attorney Fees
       In her appeal, Sharon contends that the trial court abused its discretion by not
awarding her more attorney fees under Family Code section 271 (section 271). We
conclude the trial court properly considered the appropriate factors and did not abuse its
discretion in determining the amount of attorney fees to award Sharon.
       As relevant to this contention, section 271, subdivision (a) provides:
“Notwithstanding any other provision of this code, the court may base an award of
attorney’s fees and costs on the extent to which the conduct of each party or attorney
furthers or frustrates the policy of the law to promote settlement of litigation and, where
possible, to reduce the cost of litigation by encouraging cooperation between the parties
and attorneys. An award of attorney’s fees and costs pursuant to this section is in the
nature of a sanction.”
       “[A] motion for attorney fees and costs in a dissolution proceeding is left to the
sound discretion of the trial court. [Citations.] In the absence of a clear showing of
abuse, its determination will not be disturbed on appeal. [Citations.] ‘[The] trial court’s
order will be overturned only if, considering all the evidence viewed most favorably in
support of its order, no judge could reasonably make the order made. [Citations.]’
[Citation.]” (In re Marriage of Sullivan (1984) 37 Cal.3d 762, 768-769; see also In re
Marriage of Burgard (1999) 72 Cal.App.4th 74, 82 [imposition of sanction under section
271 reviewed under abuse of discretion standard].) “The burden is on the complaining
party to establish abuse of discretion. [Citations.]” (In re Marriage of Rosevear (1998)
65 Cal.App.4th 673, 682.)
       Citing Michael’s conduct that she alleges caused the litigation to be prolonged and
expensive, Sharon requested an award of section 271 attorney fees. There was some
evidence that her fees for this family law case and the civil litigation with Michael,
combined, were more than $300,000. But Sharon does not cite to the record where she

                                             20
made clear to the court how much she was requesting under section 271. In her proposed
statement of decision, she asked for an award of section 271 attorney fees as set forth in a
fee schedule “to be submitted.”
       Michael, for his part, requested an award of $323,983 in section 271 attorney fees
as a sanction for dilatory and unjustified conduct.
       The trial court rendered its opinion concerning the requests for attorney fees under
section 271 in its statement of decision as follows:
       “Each party seeks attorneys fees citing the other[’]s behavior throughout this
litigation. The court finds the issue of section 271 fees problematic because neither party
was completely forthright in their dealings with each other in this case and both made the
case more complicated and expensive by failing to respond to reasonable discovery
requests at various times in the case. Some of these have been addressed by an award of
fees pursuant to the Discovery Referee’s recommendations in this case. There are many
examples the court could cite, but just some examples include [Sharon’s] objections to a
Demand for Production of Documents after the time for objections had expired and
[Michael’s] providing boxes with thousands of documents in response to a production
request and requiring [Sharon] to review them all at his attorney’s office within a very
limited timeframe. There is a list of inappropriate behavior on both sides that offset one
another in regards to a request for 271 sanctions.
       “However, there is one particular issue that the court found particularly grievous
that does warrant sanctions. That is [Michael’s] attempt to disqualify [Sharon’s] attorney
practically on the eve of trial. At the time of the hearing on that motion, the court stated
that [Michael’s] position was disingenuous. For that motion the court is awarding
sanctions in favor of [Sharon] in the sum of $4,130.”
       The trial court denied the bulk of Sharon’s requested section 271 attorney fees
because she too was guilty of sanctionable conduct, not because Michael was free of such
conduct. Indeed, if the parties were equally (or even somewhat equally) guilty of using

                                             21
tactics that prolonged the litigation and drove up fees, the trial court was justified in
denying (or greatly reducing) the request for section 271 attorney fees. It is reasonable in
the exercise of its broad discretion for a court to refuse to sanction either party with an
award of attorney fees when both parties are culpable. Because it is reasonable, such a
decision is not an abuse of discretion. (See In re Marriage of Sullivan, supra, 37 Cal.3d
at pp. 768-769 [relating to analogous attorney fee request].)
       But Sharon, in her brief on appeal, complains that the trial court’s statement of
decision was inaccurate. She recognizes that the court specified one instance of dilatory
conduct on her part – “objections to a Demand for Production of Documents after the
time for objections had expired.” At the same time, without even discussing the basis of
that specific finding by the trial court, she claims that the record does not support the
finding that she engaged in dilatory conduct. Finally, Sharon presents a list of Michael’s
actions meriting sanctions and concludes that we must reverse the award of section 271
attorney fees and remand for an award of all the fees she requested.
       In support of her contention, Sharon cites to Tharp v. Tharp (2010) 188
Cal.App.4th 1295 (Tharp). In Tharp, the trial court denied the wife’s motion for section
271 attorney fees because both parties had engaged in dilatory conduct. But the Court of
Appeal found that the record did not support a finding that the wife had committed
sanctionable conduct, while the husband’s “antics . . . clearly demonstrate[d] that
sanctions under section 271 were warranted.” (Id. at p. 1318.) On this basis, the Tharp
court reversed on the matter of section 271 attorney fees. (Id. at p. 1328.)
       Here, unlike in Tharp, Sharon engaged in sanctionable conduct. As the trial court
noted, she objected to discovery demands long after the time for objecting had expired.
Instead of discussing the basis of the trial court’s finding that she objected to discovery
long after the time to object had expired, Sharon simply declares that “the record does not
support the court’s conclusion that Sharon is in any way responsible for delays or
increased costs in the proceedings.” Simply denying wrongdoing in the face of a trial

                                              22
court finding of at least one instance of wrongdoing fails to support a contention that the
record does not support the trial court’s order.
       Therefore, unlike the wife in Tharp, Sharon is not without blame and cannot
contend that the trial court was without cause for finding that she was at fault, at least in
part, for the length of the proceedings and the expenses incurred. Sharon has failed to
establish that the trial court abused its discretion by not awarding her any more than
$4,130 in attorney fees under section 271.
                                       DISPOSITION
       The order is affirmed. The parties must bear their own costs on appeal. (Cal.
Rules of Court, rule 8.278(a)(3).)



                                                         NICHOLSON              , J.



We concur:



      RAYE                   , P. J.



      BLEASE                 , J.




                                              23